Exhibit 10.1

Execution Version

 

INCREASE OF COMMITMENTS AND FIRST AMENDMENT TO CREDIT AGREEMENT

 

This INCREASE OF COMMITMENTS AND FIRST AMENDMENT TO CREDIT AGREEMENT (this
“Increase and Amendment Agreement”) dated as of May 13,  2019, is among
TRANSOCEAN INC., a Cayman Islands exempted company (the “Borrower”), CITIBANK,
N.A., as administrative agent for the Lenders (as defined below) under the
Credit Agreement (the “Administrative Agent”), the Increasing Lenders and
Additional Lenders (each as defined below), the other Lenders party hereto, each
Issuing Bank (as defined in the Credit Agreement) and, solely for purposes of
Sections 4 through 13 hereof, Transocean Ltd., a Swiss corporation (“Holdings”),
each other Guarantor (as defined in the Credit Agreement described below) party
hereto and each other Transaction Party (as defined in the Credit Agreement)
party hereto.

INTRODUCTION

 

A.The Borrower, the Administrative Agent, Citibank, N.A., in its capacity as
collateral agent, and the lenders  party thereto from time to time (the
“Lenders”) are parties to that certain Credit Agreement dated as of June 22,
2018 (the “Credit Agreement”;  capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement as
amended hereby).

B.Pursuant to Section 2.17 of the Credit Agreement, (i) the Borrower has
requested that the Lenders increase their Commitments and certain Lenders (such
Lenders, the “Increasing Lenders”) have agreed to such increase (the “Commitment
Increase”) on, and subject to the occurrence of, the First Amendment Effective
Date (as defined below) and have executed and delivered this Increase and
Amendment Agreement as Increasing Lenders and (ii) the Borrower has requested,
and the Administrative Agent and each Issuing Bank has agreed, that the Eligible
Assignees that are not currently existing Lenders (each an “Additional Lender”
and, together with the Increasing Lenders, the “Incremental Lenders”)  party
hereto assume the obligations of a Lender under the Credit Agreement and each
such Additional Lender has agreed to provide Commitments (such additional
Commitments, “Additional Commitments” and, together with the Commitment
Increase, the “Incremental Commitments”) under the Credit Agreement on, and
subject to the occurrence of, the First Amendment Effective Date (as defined
below) and have executed and delivered this Increase and Amendment Agreement as
Additional Lenders.

C.The parties hereto desire to introduce several amendments to the Credit
Agreement, each such amendment to become effective on the First Amendment
Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, and warranties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Defined Terms; Other Definitional Provisions.    The definitions of
terms herein shall apply equally to the singular and plural forms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The

 

--------------------------------------------------------------------------------

 

 

words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein or in
the Credit Documents), (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Increase and Amendment Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections and Annexes
shall be construed to refer to Sections of, and Annexes to, this Increase and
Amendment Agreement, (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including intellectual property, cash,
securities, accounts and contract rights, (f) with respect to the determination
of any period of time, the word “from” means “from and including” and the word
“to” means “to but excluding” and (g) reference to any law, rule or regulation
means such as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time.

Section 2. Increase of Commitments.    

(a) Subject to the occurrence of the First Amendment Effective Date, (i) each of
the Increasing Lenders hereby severally and not jointly agrees to a Commitment
Increase such that, after giving effect to such Commitment Increase, such
Increasing Lender has a Commitment in the amount set forth on Annex A attached
hereto,  (ii) each of the Additional Lenders hereby severally and not jointly
agrees to provide Additional Commitments such that, after giving effect to such
Additional Commitments, such Additional Lender has a Commitment in the amount
set forth on Annex A attached hereto and (iii) each of the Incremental Lenders
agrees to make one or more Revolving Loans and purchase participations in L/C
Obligations in an aggregate amount not to exceed its Commitment, after giving
effect to its Incremental Commitment.

(b) The Incremental Commitments provided pursuant to this Increase and Amendment
Agreement will constitute Commitments under, and as defined in, the Credit
Agreement and are in addition to the Commitments under the Credit Agreement in
effect immediately prior to the effectiveness of this Increase and Amendment
Agreement. Each Increasing Lender, each Additional Lender, the Borrower,  the
Administrative Agent and each Issuing Bank each acknowledge and agree that, upon
the incurrence of Loans pursuant to the Incremental Commitments provided under
this Increase and Amendment Agreement and Section 2.17 of the Credit Agreement,
such Loans will constitute Revolving Loans for all purposes of the Credit
Agreement and the other Credit Documents.

(c) Each Increasing Lender (a) confirms that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Increase and Amendment Agreement and to consummate the transactions contemplated
hereby, (ii) it has received a copy of the Credit Agreement, and has received or
has been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and

-2-

 

 

--------------------------------------------------------------------------------

 

 

decision to enter into this Increase and Amendment Agreement, (iii) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Increase and
Amendment Agreement, (iv) it is not a Defaulting Lender, and (v) if it is
organized under the laws of a jurisdiction outside the United States, it has
attached to this Increase and Amendment Agreement any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement to the extent
not previously delivered, duly completed and executed by such Increasing Lender.

(d) Each Additional Lender (a) represents,  warrants and agrees that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Increase and Amendment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.10(a) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.10(a) of the Credit Agreement), (iii) from and after the First
Amendment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the rights under the Credit Agreement and either it,
or the Person exercising discretion in making its decision to acquire the rights
under the Credit Agreement, is experienced in acquiring assets of such type, (v)
it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the financial statements referred
to in Section 5.8 of the Credit Agreement and the most recent financial
statements delivered pursuant to Section 6.6 of the Credit Agreement, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Increase and
Amendment Agreement, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Increase and Amendment Agreement, and (vii) it has
provided to the Administrative Agent any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including, without
limitation, such documentation as may be applicable to such Additional Lender
pursuant to Section 3.3(g) or 10.10(e) of the Credit Agreement), duly completed
and executed by the Additional Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.

(e) On and after the First Amendment Effective Date,  each Incremental Lender
(x) will be obligated to make Revolving Loans and purchase participations in L/C
Obligations in such amounts as will not cause its Revolving Credit Exposure at
any time to exceed its aggregate Commitment (after giving effect to its
Incremental Commitment) on the terms, and subject to the conditions, set forth
in the Credit Agreement, (y) will be obligated to make Revolving Loans on the
terms, and subject to the conditions, set forth in the Credit Agreement, and (z)
has the rights and obligations of a Lender under the Credit Agreement and the
other Credit Documents. Nothing contained in this Increase and Amendment
Agreement will, or will be interpreted to, limit any rights or obligations of
any Increasing Lender under the Credit Agreement with respect to any

-3-

 

 

--------------------------------------------------------------------------------

 

 

already existing Commitments. On the First Amendment Effective Date, the
outstanding amount of all Revolving Loans, and the participations of the Lenders
in all outstanding L/C Obligations shall be reallocated among the Lenders in
accordance with their respective Commitments (increased as set forth herein) and
Applicable Percentages as provided in Section 2.17 of the Credit Agreement.

(f) The Borrower acknowledges and agrees that it will be liable, to the extent
of its applicable Borrowings, for all Obligations with respect to each
Incremental Commitment including, without limitation, any Loans made pursuant
thereto.  Each Transaction Party acknowledges and agrees that all Obligations
with respect to the Incremental Commitment including, without limitation, any
Loans made pursuant thereto, will be secured as set forth in the Collateral
Documents and guaranteed as set forth in the Guaranty Agreements and Guaranty
Supplements.

(g) The Required Lenders and the Issuing Banks acknowledge and agree that the
procedural requirements set forth in Section 2.17 of the Credit Agreement have
been met in connection with this Increase and Amendment Agreement and, to the
extent such procedures have not been followed, waive such requirements and
consent to and ratify the Administrative Agent’s  actions in connection with
this Increase and Amendment Agreement.

Section 3. Amendments to Credit Agreement.    Effective on and as of the First
Amendment Effective Date, the Credit Agreement is, subject to the satisfaction
or waiver of the conditions precedent set forth in Section 4 hereof, hereby
amended as follows:

(a) Section 6.23 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

“Section 6.23Collateral Coverage Ratio.  As of the end of each fiscal quarter of
Holdings, the Borrower shall not permit the ratio of (a) Collateral Rig Value as
of such date to (b) the Revolving Credit Commitments Amount as of such date, to
be less than (i) 1.75 to 1.00 with respect to each fiscal quarter ended on or
prior to March 31, 2019 and (ii) 2.00 to 1.00 with respect to each fiscal
quarter ending on or after June 30, 2019 (the “Collateral Coverage Ratio”).”

(b) Schedule 1.1-C to the Credit Agreement is hereby amended and restated in its
entirety in the form set out on Annex B hereto.

(c) Schedule 1.1-S to the Credit Agreement is hereby amended and restated in its
entirety in the form set out on Annex C hereto.

Section 4. Representations and Warranties.    Each Transaction Party hereby
represents and warrants that,  immediately before and immediately after giving
effect to this Increase and Amendment Agreement: (a) the representations and
warranties made by such Transaction Party set forth in the Credit Agreement
(other than with respect to the representations and warranties set forth in
Sections 5.15 and 5.16 of the Credit Agreement) and in the other Credit
Documents (other than those that relate to the representations and warranties
set forth in Sections 5.15 and 5.16 in the Credit Agreement) are true and
correct in all material respects (or, as to any representations and warranties
that are otherwise qualified as to materiality or Material Adverse

-4-

 

 

--------------------------------------------------------------------------------

 

 

Effect, in all respects) on the First Amendment Effective Date, except to the
extent any such representation or warranty is stated to relate to an earlier
date in which case such representation and warranty shall be true and correct in
all material respects (or, as to any representations and warranties that are
otherwise qualified as to materiality or Material Adverse Effect, in all
respects) on and as of such earlier date; (b) no Default or Event of Default has
occurred and is continuing or would occur as a result of the Commitment Increase
immediately after giving effect to this Increase and Amendment Agreement; (c) it
has the organizational power, capacity, and authority to execute, deliver and
carry out the terms and provisions of this Increase and Amendment Agreement and
has taken all necessary company action to authorize the execution, delivery, and
performance of this Increase and Amendment Agreement; (d) this Increase and
Amendment Agreement constitutes the legal, valid, and binding obligation of such
Transaction Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity
(regardless of whether considered in a proceeding in equity or at law); and (e)
all material consents and approvals of, and filings and registrations with, all
government agencies, authorities or instrumentalities required to have been
obtained by such Transaction Party in connection with the execution, delivery
and performance of this Increase and Amendment Agreement have been obtained and
are in full force and effect.

Section 5. Conditions to Effectiveness.    The Incremental Commitments and
amendments to the Credit Agreement set forth in this Increase and Amendment
Agreement shall become effective on the date first set forth above (the “First
Amendment Effective Date”) when each of the conditions set forth in this Section
5 shall have been satisfied:

(a) the Administrative Agent shall have received counterparts of this Increase
and Amendment Agreement, duly executed and delivered on behalf of (i) Borrower,
(ii)  Lenders constituting at least the Required Lenders, (iii) each Issuing
Bank, (iv)  each Increasing Lender, (v) each Additional Lender, (vi) Holdings,
(vii) each other Guarantor and (viii) each other Transaction Party;

(b) the Administrative Agent shall have received evidence satisfactory to it
that the aggregate Incremental Commitments of all Incremental Lenders are at
least $150,000,000 as of the First Amendment Effective Date;

(c) as of the First Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing, or would occur immediately after giving
effect to the transactions contemplated by this Increase and Amendment
Agreement;

(d) each of the representations and warranties of the Transaction Parties set
forth in Section 4 shall be true and correct in all material respects (or, as to
any representations and warranties that are otherwise qualified as to
materiality or Material Adverse Effect, in all respects) on the First Amendment
Effective Date, except to the extent any such representation or warranty is
stated to relate to an earlier date in which case such representation and
warranty shall be true and correct in all material respects (or, as to any
representations and warranties that are otherwise qualified as to materiality or
Material Adverse Effect, in all respects) on and as of such earlier date;



-5-

 

 

--------------------------------------------------------------------------------

 

 

(e) the Administrative Agent shall have received a duly completed and executed
Note for each of the Additional Lenders that has requested such Note prior to
the First Amendment Effective Date as provided in Section 2.8(e) of the Credit
Agreement;

(f) the Collateral Rig Requirements (including, for the avoidance of doubt, the
requirements of clause (xii) of the definition of “Collateral Rig Requirements”
with respect to delivery of legal opinions as set forth therein) shall have been
satisfied on and as of the First Amendment Effective Date, immediately after
giving effect to this Increase and Amendment Agreement;

(g) the Administrative Agent shall have received a certificate of the President,
a Vice-President or the Chief Executive Officer of the Borrower dated the First
Amendment Effective Date and certifying as to the satisfaction of the conditions
set forth in Section 5(c) and (d) of this Increase and Amendment Agreement;

(h) the Administrative Agent shall have received certificates of the secretary
or an assistant secretary of each Transaction Party containing specimen
signatures (or certifying as to specimen signatures previously provided to the
Administrative Agent) of the persons authorized to execute Credit Documents on
such Transaction Party’s behalf or any other documents provided for herein or
therein, together with (x) copies of resolutions of the board of directors or
other appropriate governing body of such Transaction Party authorizing the
execution and delivery of this Increase and Amendment Agreement and the other
Credit Documents to which such Transaction Party is a party (or certifying as to
resolutions of such governing body previously provided to the Administrative
Agent), (y) copies of such Transaction Party’s memorandum of association and
articles of association or other organizational documents filed in its
jurisdiction of incorporation, and bylaws and other governing documents, if any,
of such Transaction Party (or certifying as to such documents previously
provided to the Administrative Agent), and (z) a certificate of incorporation or
organization and a certificate of good standing (or their equivalents), to the
extent applicable in the relevant jurisdiction, from the appropriate
Governmental Authority of such Transaction Party’s jurisdiction of incorporation
or organization;

(i) the Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent, the Collateral Agent, the Lenders and
the Issuing Banks and dated as of the First Amendment Effective Date) of (A)
Baker Botts LLP, New York counsel for the Transaction Parties, (B) Ogier, Cayman
Islands counsel for the Borrower and the other Transaction Parties organized
under the laws of the Cayman Islands on the First Amendment Effective Date, and
(C) Homburger AG, Swiss legal counsel for Holdings and the other Transaction
Parties organized under the laws of Switzerland on the First Amendment Effective
Date, in each case covering such matters with respect to the Transaction
Parties, this Increase and Amendment Agreement and the other Credit Documents
coming into effect on the First Amendment Effective Date, and the transactions
contemplated by such Credit Documents, as the Administrative Agent shall
reasonably request;

(j) the Administrative Agent shall have received all fees payable to the
Administrative Agent and each Incremental Lender that the Borrower has agreed to
pay in connection with this Increase and Amendment Agreement; and



-6-

 

 

--------------------------------------------------------------------------------

 

 

(k) to the extent required to be paid by the Borrower pursuant to Section 10.13
of the Credit Agreement, the Administrative Agent (or its counsel) shall have
received, to the extent invoiced no later than two Business Days prior to the
First Amendment Effective Date, payment of all out-of-pocket expenses incurred
in connection with the preparation, negotiation and execution of this Increase
and Amendment Agreement.

Section 6. Acknowledgments and Agreements.    

(a) Each Transaction Party acknowledges that on the date hereof all outstanding
Secured Obligations are payable in accordance with their terms (except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity, regardless of whether considered in a proceeding in equity or at
law).  Each Transaction Party, the Administrative Agent, and each other party
hereto does hereby adopt, ratify, and confirm the Credit Agreement, and
acknowledges and agrees that the Credit Agreement, is and remains in full force
and effect, and each Transaction Party acknowledges and agrees that its
respective liabilities and obligations under the Credit Agreement and the other
Credit Documents it is a party to are not impaired in any respect by this
Increase and Amendment Agreement.

(b) This Increase and Amendment Agreement is a Credit Document for the purposes
of the provisions of the other Credit Documents.

(c) The Administrative Agent, the Issuing Bank, and the Lenders hereby expressly
reserve all of their rights, remedies, and claims under the Credit Documents. 
Other than as expressly set forth herein, nothing herein shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Credit Documents, (ii) any of the agreements, terms, or conditions contained in
any of the Credit Documents, (iii) any rights or remedies of the Administrative
Agent, the Issuing Bank, or any Lender with respect to the Credit Documents, or
(iv) the rights of the Administrative Agent, the Collateral Agent, the Issuing
Bank, or any Lender to collect the full amounts owing to them under the Credit
Documents.

Section 7. Reaffirmation of Guaranty.    Each Guarantor hereby ratifies,
confirms, acknowledges, and agrees that its obligations under the Guaranty and
the Guaranty Agreement, as applicable, are in full force and effect and that
such Guarantor continues to unconditionally and irrevocably guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Guaranteed Obligations, as such Guaranteed
Obligations may have been amended, extended, and increased by this Increase and
Amendment Agreement, and its execution and delivery of this Increase and
Amendment Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty or the Guaranty Agreement, as
applicable, in connection with the execution and delivery of amendments,
consents, or waivers to the Credit Agreement, the Notes, or any of the other
Credit Documents.

Section 8. Reaffirmation of Collateral Documents.    Each Transaction Party (a)
is party to certain Collateral Documents securing the Secured Obligations, (b)
reaffirms the terms of and its obligations (and the security interests granted
by it) under each Collateral Document to which it is a party, and agrees that
each such Collateral Document will continue in full force and

-7-

 

 

--------------------------------------------------------------------------------

 

 

effect to secure the Secured Obligations, as amended hereby, and (c)
acknowledges, represents, warrants, and agrees that the Liens and security
interests granted by it pursuant to the Collateral Documents  to which it is a
party are valid, enforceable, and subsisting, and the Collateral Documents
create a Lien on and security interest in the Collateral (subject to the
Permitted Liens) to secure the Secured Obligations, and such Liens and security
interests are perfected in accordance with the Credit Documents.

Section 9. Counterparts.    This Increase and Amendment Agreement may be signed
in any number of counterparts, each of which shall be an original and all of
which, taken together, constitute a single instrument.  This Increase and
Amendment Agreement may be executed by facsimile or other electronic signature
acceptable to the Administrative Agent (it being agreed signatures delivered via
.pdf copies pursuant to electronic mail are acceptable) and all such signatures
shall be effective as originals.

Section 10. Successors and Assigns.    This Increase and Amendment Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted pursuant to the Credit Agreement.

Section 11. Invalidity.    In the event that any one or more of the provisions
contained in this Increase and Amendment Agreement shall for any reason be held
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Increase and
Amendment Agreement.

Section 12. Governing Law.    THIS INCREASE AND AMENDMENT AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE, OR CAUSE OF ACTION (WHETHER IN CONTRACT, TORT, OR
OTHERWISE) BASED UPON, ARISING OUT OF, OR RELATING TO THIS INCREASE AND
AMENDMENT AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTION
10.14 OF THE CREDIT AGREEMENT IS INCORPORATED HEREIN BY REFERENCE AS IF SET
FORTH HEREIN IN ITS ENTIRETY AND SHALL APPLY MUTATIS MUTANDIS TO THIS INCREASE
AND AMENDMENT AGREEMENT.

Section 13. Entire Agreement.  THIS INCREASE AND AMENDMENT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN AGREEMENTS AMONG
THE PARTIES HERETO.

[Signature pages follow.]

 



-8-

 

 

--------------------------------------------------------------------------------

 

 

EXECUTED to be effective as of the date first above written.

BORROWER:

 

TRANSOCEAN INC.

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

 



 

--------------------------------------------------------------------------------

 

 

Solely for purposes of Sections 4 through 13:

 

GUARANTORS:

 

 

TRANSOCEAN LTD.

 

By: /s/ Stephen L. Hayes

Name: Stephen L. Hayes

Title: Senior Vice President

 

TRANSOCEAN ASSET HOLDINGS 1 LIMITED

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

TRANSOCEAN ASSET HOLDINGS 2  LIMITED

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

TRANSOCEAN ASSET HOLDINGS 3  LIMITED

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

TRITON VOYAGER ASSET LEASING GMBH

 

By: /s/ Stephen L. Hayes

Name: Stephen L. Hayes

Title: Managing Director

 

 

TRANSOCEAN BARENTS ASA

 

By: /s/ Iain Robert Inglis

Name: Iain Robert Inglis

Title: Director

 

 



 

--------------------------------------------------------------------------------

 

 

TRANSOCEAN SPITSBERGEN ASA

 

By: /s/ Iain Robert Inglis

Name: Iain Robert Inglis

Title: Director

 

TRANSOCEAN SKYROS LIMITED

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

TRANSOCEAN VOYAGER 2 LIMITED

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

 





 

--------------------------------------------------------------------------------

 

 

Solely for purposes of Sections 4 through 13:

 

OTHER TRANSACTION PARTIES:

 

TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.

 

By: /s/ R. Thaddeus Vayda

Name: R. Thaddeus Vayda

Title: Vice President, Corporate Finance and Treasurer

 

TRANSOCEAN CANADA DRILLING SERVICES LTD.

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Vice President

 

GLOBALSANTAFE INTERNATIONAL DRILLING CORPORATION

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

TRITON VOYAGER ASSET LEASING GMBH

 

By: /s/ Stephen L. Hayes

Name: Stephen L. Hayes

Title: Managing Director

 

 

TRANSOCEAN NORWAY OPERATIONS AS

 

By: /s/ Iain Robert Inglis

Name: Iain Robert Inglis

Title: Director

 



 

--------------------------------------------------------------------------------

 

 

TRANSOCEAN HOLDINGS 1 LIMITED

 

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

 

TRANSOCEAN HOLDINGS 2 LIMITED

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

 

TRANSOCEAN HOLDINGS 3 LIMITED

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

TRANSOCEAN SERVICES AS

 

By: /s/ Iain Robert Inglis

Name: Iain Robert Inglis

Title: Director

 

 

TRITON NAUTILUS VAGYONKEZELO KFT

 

By: /s/ Attila Urbanovics

Name: Attila Urbanovics

Title: Managing Director

 

 

OCEAN RIG CUBANGO OPERATIONS INC.

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 

DRILLSHIP SKYROS OWNERS INC.

 

By: /s/ C. Stephen McFadin

Name: C. Stephen McFadin

Title: Director and President

 



 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT/ISSUING BANKS/LENDERS:

 

CITIBANK, N.A., as Administrative Agent and Issuing Bank

 

 

 

By: /s/ Maureen P. Maroney

Name: Maureen P. Maroney

Title:   Vice President

 

--------------------------------------------------------------------------------

 

 

Wells Fargo Bank, National Association, as an Increasing Lender and as an
Issuing Bank

 

 

 

By: /s/ Timothy P. Gebauer

Name: Timothy P. Gebauer

Title: Director



 

--------------------------------------------------------------------------------

 

 

DNB Capital LLC, as an Increasing Lender 

 

 

 

By: /s/ Philippe Wulfers

Name: Philippe Wulfers

Title: First Vice President

 

 

By: /s/ Andrew Shohet

Name: Andrew Shohet

Title: Senior Vice President

 

--------------------------------------------------------------------------------

 

 

DNB Bank asa, new york branch, as an Issuing Bank

 

 

 

By: /s/ Cathleen Buckley

Name: Cathleen Buckley

Title: Senior Vice President

 

 

By: /s/ Sybille Andaur

Name: Sybille Andaur

Title: First Vice President

 

--------------------------------------------------------------------------------

 

 

Goldman Sachs Bank USA, as an Increasing Lender 

 

 

 

By: /s/ Ryan Durkin

Name: Ryan Durkin

Title: Authorized Signatory



 

--------------------------------------------------------------------------------

 

 

Morgan Stanley Senior Funding, Inc., as an Increasing Lender

 

 

 

By: /s/ Michael King

Name: Michael King

Title: Vice President



 

--------------------------------------------------------------------------------

 

 

Crédit Agricole Corporate and Investment Bank, as an Increasing Lender and as an
Issuing Bank

 

 

 

By: /s/ Page Dillehunt

Name: Page Dillehunt

Title: Managing Director

 

 

By:  /s/ Michael Willis

Name: Michael Willis

Title: Managing Director

 

--------------------------------------------------------------------------------

 

 

Skandinaviska Enskilda Banken AB (publ), as an Increasing Lender 

 

 

 

By: /s/ Bjarte Bøe

Name: Bjarte Bøe

Title:

 

 

By: /s/ Per Olav Bucher-Johannessen

Name: Per Olav Bucher-Johannessen

Title:

 

--------------------------------------------------------------------------------

 

 

SpareBank 1 SR-Bank ASA, as an Increasing Lender 

 

 

 

By: /s/ Stig Horsberg Eriksen

Name: Stig Horsberg Eriksen

Title: Director



 

--------------------------------------------------------------------------------

 

 

Citicorp North America, Inc., as an Additional Lender

 

 

 

By: /s/ Maureen P. Maroney

Name: Maureen P. Maroney

Title: Vice President

 

--------------------------------------------------------------------------------

 

 

M&T Bank, as an Additional Lender

 

 

 

By: /s/ Edward Tierney

Name: Edward Tierney

Title: Senior Vice President

 

--------------------------------------------------------------------------------

 

 

Nordea Bank Abp New York Branch, as an Additional Lender

 

 

 

By: /s/ Henning Lyche Christianser

Name: Henning Lyche Christianser

Title: Senior Vice President

 

 

 

By: /s/ Martin Lunder

Name: Martin Lunder

Title: Managing Director

 

 



 

--------------------------------------------------------------------------------

 

 

NIBC BANK N.V., as a Lender 

 

 

 

By: /s/ W.A. van Wijngaarden

Name: W.A. van Wijngaarden

Title: Director

 

 

 

By: /s/ Sven de Veij

Name: Sven de Veij

Title: Managing Director

 

 





 

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as a Lender 

 

 

 

By: /s/ Sydney G .Dennis

Name: Sydney G. Dennis

Title: Director

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX A.

INCREMENTAL COMMITMENTS

 

 

Lender

Incremental Commitment

Nordea Bank ABP New York Branch

$100,000,000

M&T Bank

$75,000,000

Citicorp North America, Inc.

$25,000,000

Wells Fargo Bank, National Association

$25,000,000

Goldman Sachs Bank USA

$25,000,000

DNB Capital LLC

$25,000,000

Morgan Stanley Senior Funding, Inc.

$25,000,000

Crédit Agricole Corporate and Investment Bank

$25,000,000

Skandinaviska Enskilda Banken AB (publ)

$20,000,000

SpareBank 1 SR-Bank ASA

$15,000,000

 

TOTAL INCREMENTAL COMMITMENTS

 

$360,000,000

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX B.

 

Schedule 1.1-C

 

COMMITMENT AMOUNTS AS OF MAY 13, 2019

 

 

 

 

 

PART I.  Lender

Commitment

Percentage

 

Citibank, N.A.

$175,000,000

12.867647%

Citicorp North America, Inc.

$25,000,000

1.838235%

Wells Fargo Bank, National Association

$182,500,000

13.419118%

Goldman Sachs Bank USA

$182,500,000

13.419118%

DNB Capital LLC

$125,000,000

9.191176%

Morgan Stanley Senior Funding, Inc.

$125,000,000

9.191176%

Nordea Bank ABP New York Branch

$100,000,000

7.352941%

Crédit Agricole Corporate and Investment Bank

$100,000,000

7.352941%

Skandinaviska Enskilda Banken AB (publ)

$95,000,000

6.985294%

Barclays Bank PLC

$75,000,000

5.514706%

M&T Bank

$75,000,000

5.514706%

SpareBank 1 SR-Bank ASA

$65,000,000

4.779412%

NIBC Bank N.V.

$35,000,000

2.573529%

 

TOTAL COMMITMENTS

 

$1,360,000,000

 

100.000000%

 

 

PART II.  Initial Issuing Bank

L/C Subcommitment Amount

Citibank, N.A.

$150,000,000

Wells Fargo Bank, National Association

$125,000,000

Crédit Agricole Corporate and Investment Bank

$50,000,000

DNB Bank ASA, New York Branch

$100,000,000

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX C.

Schedule 1.1-S

 

SPECIFIED RIGS

 

Rig Name

Year Built/

Originally Delivered

Jurisdiction of Flag

Rig Owner

Official Number

Deepwater Invictus

2014

Marshall Islands

Triton Voyager Asset Leasing GmbH

4610

Discoverer Inspiration

2009

Marshall Islands

Triton Voyager Asset Leasing GmbH

2878

Deepwater Asgard

2014

Marshall Islands

Triton Voyager Asset Leasing GmbH

4609

Transocean Barents

2009

Marshall Islands

Transocean Barents ASA

4907

Transocean Spitsbergen

2009

Marshall Islands

Transocean Spitsbergen ASA

4905

Deepwater Skyros

2013

Marshall Islands

Transocean Skyros Limited

5021

Dhirubhai Deepwater KG2

2009

Marshall Islands

Transocean Voyager 2 Limited

3304

 

 

 

--------------------------------------------------------------------------------